         Case 1-19-40115-nhl               Doc 30        Filed 04/15/19           Entered 04/15/19 10:33:33




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

In re:                                                                                     Chapter 11

GREEN GROUP 11 LLC,                                                                        Case No. 19-40115 (NHL)

                                                  Debtor.                                  NOTICE OF APPEARANCE



- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


           PLEASE TAKE NOTICE that Andrea M. Roberts, of the law firm of BLANK ROME

LLP, is hereby entering an appearance as counsel of record for creditor U.S. Bank National

Association as Legal Title Trustee for Truman 2016 SC6 Title Trust, successor in interest to

Christiana Trust, a Division of Wilmington Savings Fund Society, FSB, not in its individual

capacity but as Trustee of ARLP Trust 5, successor in interest to Countrywide Home Loans Inc.

("Creditor") in the above-captioned action and hereby demands service of all pleadings and all

notices and other papers in this action upon the Creditor at the address stated below.

Dated: April 12, 2019
       New York, New York

                                                                 By:           Isl Andrea M Roberts
                                                                       Andrea M. Roberts, Esq.
                                                                       BLANK ROME LLP
                                                                       The Chrysler Building
                                                                       405 Lexington A venue
                                                                       New York, New York 10174
                                                                       Attorneys/or US. Bank National Association
                                                                       as Legal Title Trustee for Truman 2016 SC6
                                                                       Title Trust, successor in interest to
                                                                       Christiana Trust, a Division of Wilmington
                                                                       Savings Fund Society, FSB, not in its
                                                                       individual capacity but as Trustee of ARLP
                                                                       Trust 5, successor in interest to Countrywide
                                                                       Home Loans Inc.



151908.01204/118962743v.l
